Citation Nr: 1212915	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  09-48 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to August 1981.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision by the Buffalo, New York Regional Office (RO) of the United States Department of Veterans Affairs (VA). In that decision, the RO denied the Veteran's request to reopen a previously denied claim for service connection for a back disability.

In a June 2011 decision, the Board granted reopening of the previously denied claim. Before adjudicating the reopened claim on its merits, the Board remanded that claim to the RO via the VA Appeals Management Center (AMC), for the development of additional evidence. The Board is satisfied that there has been substantial compliance with the remand directives. The Board will proceed with review. See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

A chronic low back disability, diagnosed as multilevel degenerative disc and joint disease with mild scoliosis, had its onset during military service.


CONCLUSION OF LAW

Current low back disability, diagnosed as multilevel degenerative disc and joint disease with mild scoliosis, was incurred in service. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2011). The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

The RO and AMC provided the Veteran with VCAA notice in letters issued in August 2004, October 2004, February 2007, and August 2009. Those letters advised the Veteran what information and evidence was needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA. The 2007 and 2009 letters advised the Veteran of the information and evidence necessary to establish disability ratings and effective dates. The case was last adjudicated in February 2012.

In this case, VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and the reports of VA examinations. In addition, the Board's remand directives have been accomplished. VA obtained additional VA medical records. The Veteran had a VA medical examination addressing his claim. The Board is satisfied that there has been substantial compliance with the remand directives, such that the Board may proceed with review of the case. See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran has actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran's interests. See Pelegrini, 18 Vet. App. at 121. Therefore, any such error is harmless, and does not prohibit consideration of the claim on the merits. See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Service Connection 

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Where a veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year of date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits. Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007). In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 


"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991). Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection. The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid. 38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

Background

The Veteran contends that he has current back disability that began during service or was caused by injury during service. His service medical records show episodes of treatment for back injuries and symptoms. In December 1977, he received emergency room treatment following an automobile accident. He reported pain in the middle and left side of his low back. The treating clinician noted tenderness over the left renal angle. The clinician's impression was soft tissue injury to the back, with muscle spasm.

In January 1979, the Veteran had outpatient treatment for a two week history of pain in his middle back on the left side. He reported having slid at work two months earlier. The treating clinician noted evidence of pain in the left upper back area. There was localized tenderness. The clinician's impression was muscular pain. The Veteran had two follow-up visits in February 1979 regarding pain in the middle and lower thoracic areas of the back. The spine appeared essentially normal on x-rays. The pain was much improved as of the second follow-up visit.

In December 1979, the Veteran sought outpatient treatment, reported a two day history of left upper back pain, with onset after pulling hoses. The treating clinician noted spasm at the left rhomboid. The clinician's assessment was muscle spasm. In January 1980, the Veteran had follow-up for persistent pain in the back, primarily under the left shoulder blade. The treating clinician found evidence of tenderness under the left shoulder blade. The clinician's impression was pulled muscle.

In an August 1981 medical history, the Veteran reported having strained his back in 1979. On the report of his August 1981 service separation examination, the examiner checked normal for the condition of the Veteran's spine and other musculoskeletal areas.

After service, in October 1982, the Veteran filed a claim for service connection and compensation for a back injury. He stated that he sustained back injury in service in September 1978, while moving equipment. He reported that the injury caused torn muscles, and that he continued to have back pain through the present. The RO scheduled a VA medical examination, and the Veteran did not report for the examination. The RO denied the claim due to insufficient evidence.

The claims file does not contain any post-service medical records from 1980s or 1990s. In 2004, the Veteran reported having had private treatment for back problems in 1982, 1983, and 1985. The RO sought records from the providers the Veteran identified, but treatment records were not available.

The claims file contains VA medical records dated from 2000 forward. In primary care in March 2001, the Veteran reported having right-sided low back pain since an injury from heavy lifting that occurred three weeks earlier. He stated that he had back stiffness and soreness in the mornings. The Veteran had left foot surgery in January 2002. A few days after the surgery, he was noted to have back spasm from foot elevation. On follow-up later that month, the back spasm had resolved. In primary care in August 2003, the Veteran reported back strain, with mild pain in the center of his low back. The treating clinician noted tenderness of lumbar paraspinal muscles. The clinician's impression was back strain. 

In July 2004, the Veteran again filed a claim for service connection for back disability. He indicated that he had sustained a back injury in service in 1978. The Veteran did not report for a VA examination that the RO scheduled. The RO had difficulty obtaining a current address for the Veteran. The RO did not continue action on the Veteran's 2004 claim.

In VA outpatient treatment in September 2004, the Veteran reported low back pain that began the day before. The treating clinician found tenderness to palpation of the low back, and provided an assessment of acute low back pain. Lumbosacral spine x-rays taken in September 2005 showed a transitional lower lumbar spine, a narrowed L5-S1 intervertebral disc space, and osteoarthritis of the posterior joint facets of the lower lumbar spine. The Veteran received outpatient treatment in July 2006 for an acute exacerbation of chronic low back pain. In June 2008, the Veteran reportedly lifted furniture and developed left central back pain, with pain and numbness radiating into the left lower extremity. Lumbar spine CT scan performed in July 2008 showed a transitional lumbosacral segment, and minor degenerative change with spinal stenosis at a transitional L6-S1 interspace.

In January 2009, the Veteran again requested service connection for a low back disability due to injury in service in approximately 1978. He stated that he had experienced problems with his back ever since the injury in service. In an April 2009 statement, the Veteran indicated that his back was originally injured during service and that the ongoing disability had been treated at VA facilities.

In records of VA treatment in 2009 to 2011, chronic low back pain was included in the list of the Veteran's problems. Clinicians prescribed medication for pain in the back and other musculoskeletal areas.

The Veteran had a VA medical examination in August 2011. The examining physician reported having reviewed the Veteran's claims file. The examiner noted the service and post-service medical history according to the Veteran and the records, and the symptoms reported by the Veteran. Examination showed limitation of motion of the lumbar spine. Lumbar spine x-rays multilevel degenerative disc disease and spondylosis. The examiner provided the opinion that it is less likely than not, that is, less than a 50 percent probability, that the Veteran's current low back condition, diagnosed as multilevel degenerative disc and joint disease with scoliosis, is caused by or related to injury, disease, or other events during his service. The examiner provided a rationale for her opinion, as follows:

Review of claims file show veteran complained of mid-back pain while in the service. Veteran has no complaints of thoracic spine pain on exam today. Veteran's current concern is that of lumbar spine pain, diagnosed as multilevel degenerative disc and joint disease with mild scoliosis. This examiner did not find any medical evidence of an ongoing or chronic low back pain condition while in service or shortly thereafter. The first documentation of low back pain was in 2004 when veteran was seen at the Bath VAMC, 23 years after being discharged from the service. Veteran also mentioned during today's interview that he suffered a work related low back injury in 2007 resulting [in] a herniated disc. This examiner was not able to find any documentation of his work-related injury.


Analysis

The Veteran essentially contends that his current low back disability began with injury in service. In service he had treatment for back symptoms after three injuries, with symptoms reported as late as January 1980. Medical records at separation from service did not document ongoing symptoms. 

After service, in his October 1982 claim, the Veteran indicated that he experienced back pain after injuries in service and that the pain continued through the present. The Veteran was competent in 1982 to report experiencing back symptoms during and soon after service, and he was recalling relatively recent events. The Veteran's 1982 claim thus constitutes reasonably credible evidence that his back symptoms during service continued after service. Many years elapsed between service and the earliest post-service medical evidence of back problems. Nonetheless, the service medical records showed back muscle injuries, some affecting the mid and lower back, and recent medical records show chronic low back pain with degenerative changes. 

In reaching its decision, the Board has carefully considered the opinion provided by the VA examiner in August 2011. The VA examiner concluded that the current low back condition was less likely than not related to events that occurred in military essentially because there was no documentation of medical treatment until many years later. As noted above, however, the Veteran has repeatedly complained of having ongoing low back symptoms since his time on active duty. The Board has no reason to question the Veteran's credibility. The absence of medical evidence from the years immediately following service is approximately balanced by the evidence of injuries and symptoms in service and symptoms soon after service. Based on continuity of low back symptomatology, the Board finds that service connection for the current low back disability, diagnosed as multilevel lumbar degenerative disc and joint disease with mild scoliosis, is warranted. The benefit of the doubt has been resolved in the Veteran's favor. 38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. § 3.303.



ORDER

Entitlement to service connection for lumbar degenerative disc and joint disease with mild scoliosis is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


